AMENDMENT NO. 43 TO PARTICIPATION AGREEMENT AMONG TRANSAMERICA SERIES TRUST, TRANSAMERICA LIFE INSURANCE COMPANY, TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, AND MONUMENTAL LIFE INSURANCE COMPANY The Participation Agreement, dated July 1, 1992, as amended (“Agreement”) among Transamerica Series Trust (the "Fund"), Transamerica Life Insurance Company (“Transamerica”), Transamerica Financial Life Insurance Company (“TFLIC”), and Monumental Life Insurance Company (“Monumental”) is hereby amended as of August 17, 2010 as follows: 1.A new Article XIII is added as follows: ARTICLE XIII.Confidential Information Each party to this Agreement acknowledges that in order to perform the duties called for in this Agreement, it may be necessary for a party (“owner”) to disclose to the other party(ies) certain “Confidential Information.” Confidential Information means non-public, proprietary information, data or know-how of an owner, including, but not limited to, personal information of an owner’s customers.No party will use another party’s Confidential Information except as required for the performance of this Agreement. Each party will use commercially reasonable efforts in a manner fully consistent with industry standards and applicable federal, state and international laws and regulations to hold in confidence a party’s Confidential Information. Notwithstanding the foregoing, Confidential Information does not include information which is: (i) already in the possession of the receiving party or its subsidiaries and not subject to a confidentiality obligation to the providing party; (ii) independently developed by the receiving party; (iii) publicly disclosed or in the public domain through no fault of the receiving party; (iv) rightfully received by the receiving party or its subsidiaries from a third party that is not under any obligation to keep such information confidential; (v) approved for release by written agreement with the owner; or (vi) disclosed pursuant to the requirements of law, regulation or court order. Each party to this Agreement represents, warrants and agrees that it has adopted and implemented, and will continue to have in place and follow for the term of this Agreement and thereafter, appropriate policies and procedures designed to detect, prevent and mitigate the risk of identity theft and other breaches of privacy concerning Confidential Information.Each party agrees to take immediate and appropriate measures to respond to any breach of privacy concerning Confidential Information of the owner, and to notify the owner in writing regarding such breach in the most expedient time possible and without unreasonable delay; provided, however, that a party may postpone providing such notice as the party deems consistent with the legitimate needs of law enforcement.Each party further agrees to provide the owner with a copy of its plan to remediate any such breach and to pay for all costs associated with such remediation and with providing written notice of such breach to the applicable party. Each party agrees to establish and maintain (i) administrative, technical and physical safeguards against the destruction, loss or alteration of Confidential Information, and (ii) appropriate security measures to protect Confidential Information, which measures are consistent with the laws and regulations of the Commonwealth of Massachusetts relating to personal information security and with all other applicable federal, state and international laws and regulations relating to personal information security. The provisions found in this Section on Confidential Information will survive any expiration or termination of the Agreement. 2. Schedule A of the Agreement is deleted in its entirety and replaced with the following Amended Schedule A: AMENDED SCHEDULE A Effective August 17, 2010 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts:Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA CC Separate Account VA D Separate Account VA EE Retirement Builder Variable Annuity Account TFLIC Separate Account C Separate Account VUL-A TFLIC Series Life Account TFLIC Series Annuity Account Separate Account VA E Separate Account VA F Separate Account VUL-1 of Transamerica Life insurance Company Separate Account VUL-2 of Transamerica Life insurance Company Separate Account VUL-3 of Transamerica Life insurance Company Separate Account VUL-4 of Transamerica Life insurance Company Separate Account VUL-5 of Transamerica Life insurance Company Separate Account VUL-6 of Transamerica Life insurance Company Separate Account VA-8 Separate Account VA J TA PPVUL 1 Separate Account VA K Separate Account VA-2LNY Separate Account VA-2L Separate Account VL A AES Private Placement VA Separate Account Separate Account VA L Separate Account VA P PFL Corporate Account One Separate Account VA R Separate Account VA S Separate Account VA Q Separate Account VA HNY Separate Account VA QNY Separate Account VA W Separate Account VA WNY Separate Account VA YNY TFLIC Separate Account VNY Separate Account VA X Separate Account VA Y Separate Account VA-6 Separate Account VA-6NY Separate Account VA-7 Accounts:(Continued) Separate Account VL Transamerica Occidental Separate Account Two Transamerica Corporate Separate Account Sixteen Separate Account Fund B Separate Account Fund C Policies:Transamerica Landmark Variable Annuity Transamerica Landmark NY Variable Annuity The Atlas Portfolio Builder Variable Annuity Transamerica Extra Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity Advisor’s Edge® Variable Annuity Advisors’s Edge Select® Variable Annuity Advisor’s Edge® Variable Annuity (NY) Legacy Builder Plus TFLIC Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life TransMark Optimum Choice Variable Annuity TFLIC Freedom Elite Builder TFLIC Freedom PremierSM Immediate Income Builder II Premier Asset Builder Variable Annuity TFLIC Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder – BAI Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Advisor’s Edge Select Private Placement Transamerica Preferred Advantage Variable Annuity Portfolio SelectSM Variable Annuity Flexible Premium Variable Annuity - A Flexible Premium Variable Annuity - B Flexible Premium Variable Annuity - C Flexible Premium Variable Annuity – D Flexible Premium Variable Annuity - E Flexible Premium Variable Annuity – G TFLIC Freedom Elite Builder II Flexible Premium Variable Annuity – H Advisor’s Edge® NY Variable Annuity Flexible Premium Variable Annuity – I Flexible Premium Variable Annuity –J Flexible Premium Variable Annuity - N Flexible Premium Variable Annuity - O Flexible Premium Variable Annuity - P Transamerica Freedom Variable Annuity TransAccumulator® VUL TransAccumulator® VUL II TransUltra® VUL Transamerica Classic® Variable Annuity Transamerica Catalyst® Variable Annuity Policies:(Continued) Transamerica Classic® Variable Annuity (NY) Transamerica Bounty® Variable Annuity Inheritance Builder Plus TransEquity® TransEquity II Advantaage VI Advantage SE Advantage X TransSurvivorSM VUL Transamerica Lineage® Transamerica Tribute® Fund B Fund C The One Income Annuity Portfolios: Transamerica Series Trust – each Portfolio has an Initial Class and a Service Class of Shares except as noted Transamerica AEGON High Yield Bond VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Allocation – Conservative VP Transamerica Asset Allocation – Growth VP Transamerica Asset Allocation – Moderate VP Transamerica Asset Allocation – Moderate Growth VP Transamerica Balanced VP Transamerica BlackRock Global Allocation VP (Initial Class Shares currently not being offered) Transamerica BlackRock Large Cap Value VP Transamerica BlackRock Tactical Allocation VP (Initial Class Shares currently not being offered) Transamerica Clarion Global Real Estate Securities VP Transamerica Diversified Equity VP Transamerica Efficient Markets VP Transamerica Federated Market Opportunity VP Transamerica Focus VP Transamerica Foxhall Emerging Markets/Pacific Rim VP Transamerica Foxhall Global Conservative VP Transamerica Foxhall Global Growth VP Transamerica Foxhall Global Hard Asset VP Transamerica Growth Opportunities VP Transamerica Hanlon Balanced VP Transamerica Hanlon Growth VP Transamerica Hanlon Growth and Income VP Transamerica Hanlon Managed Income VP Transamerica Index 35 VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Index 100 VP Transamerica International Moderate Growth VP Transamerica Jennison Growth VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Mid Cap Value VP Transamerica MFS International Equity VP Transamerica Money Market VP Transamerica Morgan Stanley Active International Allocation VP Transamerica Morgan Stanley Mid-Cap Growth VP Portfolios: Transamerica Series Trust – each Portfolio has an Initial Class and a Service Class of Shares except as noted (Continued) Transamerica Multi Managed Large Cap Core VP Transamerica PIMCO Total Return VP Transamerica ProFund UltraBear VP (Initial Class Shares currently not being offered) Transamerica Small/Mid Cap Value VP Transamerica T. Rowe Price Small Cap VP Transamerica Third Avenue Value VP Transamerica U.S. Government Securities VP Transamerica WMC Diversified Growth VP Transamerica WMC Diversified Growth II VP (Service Class Shares currently not being offered) 3. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative. TRANSAMERICA SERIES TRUSTTRANSAMERICA LIFE INSURANCE COMPANY By its authorized officer,By its authorized officer, By:/s/ Christopher A. Staples By:/s/ Arthur D. Woods Christopher A. StaplesArthur D. Woods Title:Vice President Title:Vice President TRANSAMERICA FINANCIALMONUMENTAL LIFE INSURANCE LIFE INSURANCE COMPANYCOMPANY By its authorized officer,By its authorized officer, By:/s/ Arthur D. Woods By:/s/ Steven R. Shepard Arthur D. Woods Steven R. Shepard Title:Vice President Title:Vice President
